Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed November 22, 2021 are respectfully acknowledged and have been fully considered.
	Claims 1, 2, 6, 14, and 17-19 are amended. Claims 8, 9, 12, and 13 are cancelled.
	Claims 1-7, 10, 11, and 14-20 remain pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed November 22, 2021, the rejections of independent claims 1, 14, and 17 are withdrawn. The rejections of claims 2-7, 10, 11, 15, 16, and 18-20 are withdrawn based upon their dependence on their allowable base claims.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed November 22, 2021, and based on an updated, thorough search of the prior art of record, Claims 1-7, 10, 11, and 14-20 are found to be in condition for allowance.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Kim (20190042018 A1) and Rhe (20190302944 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "the first routing connector comprising a first number of continuously electrically connected inactive sensor nodes, the first routing connector electrically connected to the first active sensor region and electrically connected to the first connection forming element; a second active sensor region, the first inactive sensor region interposed between the first active sensor region and the second active sensor region; and a second routing connector of the first inactive sensor region, the second routing connector comprising a second number of continuously electrically connected inactive sensor nodes, the second routing connector electrically connected to the second active sensor region and electrically connected to the first connection forming element" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Kim (20190042018 A1) and Rhe (20190302944 A1) teach portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "the first routing connector comprising a first number of continuously electrically connected inactive sensor nodes, the first routing connector electrically connected to the first active sensor region and electrically connected to the connection forming element; a second active sensor region, the first inactive sensor region interposed between the first active 

Claim 17:
While closest prior art Kim (20190042018 A1) and Rhe (20190302944 A1) teach portions of the limitations of independent Claim 17, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 17, namely "a second active sensor node in a second active sensor region, the first inactive sensor region interposed between the first active sensor region and the second active sensor region, the second active sensor node comprising: two electrically connected first electrical conductors, and two electrically connected second electrical conductors; a first routing connector of the first inactive sensor region, the first routing connector comprising a first number of continuously electrically connected inactive sensor nodes, the first routing connector electrically connected to the active sensor region and electrically connected to the connection forming element; and a second routing connector of the first inactive sensor region, the second routing connector comprising a second number of continuously electrically connected inactive sensor nodes, the second routing connector electrically connected to the second active sensor region and electrically connected to the first connection forming element" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624